                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSICA A. SAFRONSKY,                              :
                                                   :      CIVIL ACTION
                     Plaintiff,                    :
                                                   :
       v.                                          :
                                                   :      NO. 16-4002
NANCY A. BERRYHILL,                                :
Acting Commissioner of Social Security             :
                                                   :
                     Defendant.                    :


                                           ORDER

       AND NOW, this 7th day of January, 2019, upon consideration of Plaintiff’s Request for

Review (Doc. No. 10), Defendant’s Response (Doc. No. 13), Plaintiff’s Reply (Doc. No. 14), the

Report and Recommendation of United States Magistrate Judge David R. Strawbridge (Doc. No.

18), Plaintiff’s Objections (Doc. No. 19), and Defendant’s Response to the Objections (Doc. No.

20), it is hereby ORDERED that:

       1.     The Report and Recommendation is APPROVED and ADOPTED;

       2.     Plaintiff’s Request for Review is DENIED; and

       3.     JUDGMENT IS ENTERED in favor of Defendant.

       The Clerk of Court shall mark this case CLOSED.



                                           BY THE COURT:


                                           /s/ Mitchell S. Goldberg
                                           _____________________________________
                                           MITCHELL S. GOLDBERG,              J.
